Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

 

DAVE JUSTICE,
Plaintiff,
vs. Case No: 18-CV-286-F
MIZUHO BANK, LTD. And MARK
KARPELES,
Defendants.

 

ORDER ON DEFENDANTS’ MOTION TO DISMISS

 

This matter is before the Court on Defendant Mizuho Bank Ltd.’s (“Mizuho
Bank”) Motion to Dismiss. The Court has reviewed the motion, response, and reply and
is fully informed in the premises.

BACKGROUNDl

Plaintiff seeks to bring a class action against Defendants Mizuho and Mark
Karpeles on behalf of himself and similarly situated individuals Specifically, Plaintiff
claims fraud and negligence against Mark Karpeles. Additionally, Plaintiff claims
tortious interference with contract against Defendant Mizuho Bank.

This case involves the demise of Mt. Gox Bitcoin Exchange (“Mt. Gox”).
Defendant Mark Karpeles owned and ran Mt. Gox. Mizuho Bank was Mt. Gox’s
banking partner. Mt. Gox was founded in 2009 as a platform for buying and selling

bitcoin. Before its collapse, Mt. Gox claimed to provide users the ability to “[b]uy and

 

l For purposes of a motion to dismiss, the Court accepts Plaintiff’s well pleaded facts in his Complaint.

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 2 of 8

sell Bitcoin 24/7/365 with the world’s most sophisticated trading platform.” (Doc. l,
[Complaint] at 119). To transact on the Mt. Gox platfonn, users had to register for an
account with Mt. Gox. (Ia'. at 11 10). To make purchases and trades, users could transfer
bitcoins directly into their Mt. Gox accounts or deposit cash by wiring money to Mt.
Gox’s banking partner, Mizuho Bank, who would then transfer money into the account
on behalf of Mt. Gox. (Id. at 11 12). Mt. Gox received a transaction fee for each trade.
(Id. at 11 13). Mizuho Bank was Mt. Gox’s bank partner in Japan and maintained Mt.
Gox’s operating accounts. (Id. at 11 18). Mizuho Bank processed wire transfers from
other banks, which would be transferred to Mt. Gox’s accounts. (Id. at 11 19).

In 2013, Mizuho became concerned with Mt. Gox’s growing transaction volumes
and reports that U.S. authorities were investigating Mt. Gox for business dealings related
to money laundering (Id. at 11 22). Mizuho Bank, wanting to distance itself from
Karpeles, asked Karpeles to close Mt. Gox’s account at Mizuho and he refused. (Id.).
Mizuho then implemented a series of new policies meant to frustrate and disrupt Mt.
Gox’s business and relationship with its customers, including refusals to process
international wire transfer requests. (Id. at 11 24). In June 2013, Mizuho completely
stopped processing international wire transfers. (Id. at 11 25). During this time, Mizuho
continued to accept user deposits into Mt. Gox’s accounts.

Plaintiff claims Karpeles made false and misleading statements to the public and
his Mt. Gox users and took no steps to correct them. (Id. at 11 31). Additionally, Plaintiff

claims that Mizuho prevented Mt. Gox from disclosing that withdraw difficulties were

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 3 of 8

attributable to Mizuho and that Mizuho wanted to terminate its banking relationship with
Mt. Gox. (Id. at 11 32).

In February 2014, Karpeles halted his customer’s ability to withdraw bitcoin from
Mt. Gox. (Id. at 11 33). On February 24, 2014, the Mt. Gox website “went dark.” (Id. at 11
35). A few days later on February 28, 2014, Mt. Gox filed for bankruptcy protection in
Japan. (Id. at 11 36). On June 18, 2014, the Bankruptcy Court in the Northem District of
Texas officially recognized Mt. Gox’s Japanese bankruptcy proceedings as a foreign
main proceeding under Chapter 15 of the U.S. Bankruptcy Code, effectively staying all
pending litigation against it in the United States. (Id. at 11 39) (citing In re MtGox, Case
No. 14-31229. (Bankr. N.D. Tex.). Karpeles was arrested by Tokyo police and formally
charged with fraud and embezzlement in September 2015. (Id. at 11 41).

Plaintiff claims that he joined Mt. Gox on or around February 16, 2013. (Id. at 11
42). As a member of Mt. Gox he paid transaction fees on every trade that he made. (Id.
at 11 43). In December 2013, Plaintiff converted some of his bitcoin to Fiat Currency with
the intention of withdrawing $15,000.00 USD from his Mt. Gox account. (Id. at 11 45).
Plaintiff was never able to withdraw those funds.

DISCUSSION

Standard for Motion to Dismiss
Lack of Personal Jurisdiction

In a motion to dismiss for lack of personal jurisdiction, the “[p]laintiff bears the
burden of establishing personal jurisdiction over the defendant.” OMI Holdings, Inc. v.

Royal lns. Co. Of Canada, 149 F.3d 1086, 1091 (10th cir. 1998) (citation emiued). For

3

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 4 of 8

the plaintiff to defeat a Rule 12(b)(2) motion to dismiss, the plaintiff need only make a
“prima facie showing by demonstrating, via affidavit or other written materials, facts that
if true would Support jurisdiction over the defendant.” Id.

“The law of the forum state and constitutional due process limitations govern
personal jurisdiction in federal court.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877
F.3d 895, 903 (lOth Cir. 2017). New Mexico’s long-arm statute “extends the
jurisdictional reach of New Mexico courts as far as constitutionally permissible.” Tercero
v. Roman Catholic Diocese, 48 P.3d 50, 54 (N.M. 2002). Therefore, the exercise of
jurisdiction is permitted so long as it does not offend the Due Process Clause of the
Fourteenth Amendment to the United States Constitution. “The Due Process Clause
protects an individual’s liberty interest in not being subject to the binding judgments of a
forum with which he has established no meaningful ‘contacts, ties, or relations.”’ Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 471-72 (1985) (citation omitted). Thus, for a
court to have personal jurisdiction over a nonresident defendant, there must exist
“‘minimum contacts’ between the defendant and the forum state.” OMI Hola'ings, 149
F.3d at 1090 (citations omitted). To satisfy the minimum contacts standard, a court may
assert either specific or general jurisdiction over the defendant. See id. at 1091. However,
if there is no specific or general jurisdiction, personal jurisdiction will nevertheless exist
if the defendant consents to jurisdiction

Specific jurisdiction “depends on an ‘aftiliatio[n] between the forum and the
underlying controversy,’ principally, activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation.” Goodyear Dunlop Tires

4

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 5 of 8

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (alteration in original). When a
court has specific jurisdiction, it is “confined to adjudication of ‘issues deriving from, or
connected with, the very controversy that establishes jurisdiction.”’ Ia'.

“Specific jurisdiction calls for a two-step inquiry: (a) whether the plaintiff has
shown that the defendant has minimum contacts with the forum state; and, if so, (b)
whether the defendant has presented a ‘compelling case that the presence of some other
considerations would render jurisdiction unreasonable.”’ Old Republic, 877 F.3d at 904
(citing Burger King, 471 U.S. at 476-77). “The minimum contacts test for specific
jurisdiction encompasses two distinct requirements: (i) that the defendant must have
purposefully directed its activities at residents of the forum state, and (ii) that the
plaintiff’s injuries must arise out of the defendant’s forum-related activities.” Ola'
Republic, 877 F.3d at 904 (citation and quotation marks omitted). “The purposefill
direction requirement ensures that a defendant will not be haled into a jurisdiction solely
as a result of random, fortuitous, or attenuated contacts, . . . or of the unilateral activity of
another party or a third person.” Ia'. (citations and quotation marks omitted). “Mere
foreseeability of causing injury in another state is insufficient to establish purposeful
direction.” Id. (citation omitted). But “where the defendant deliberately has engaged in
significant activities within a State, he manifestly has availed himself of the privilege
of conducting business there.” Id. (citations and quotations omitted).

In contrast, general jurisdiction is all inclusive and does not depend on a specific
issue in dispute. Rather, a court may exercise “general jurisdiction over foreign (Sister-

state or foreign-country) corporations to hear any and all claims against them when their

5

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 6 of 8

affiliations with the State are so ‘continuous and systematic’ as to render them essentially
at home in the forum State.” Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014)
(citations omitted).
Personal Jurisdiction Over Mizuho Bank

Mizuho Bank argues that the Court lacks either general or specific jurisdiction
over it in this case. Mizuho Bank is incorporated under the laws of Japan, with its
principal headquarters in Japan. (Doc. 1 [Complaint] at 115). Mizuho Bank has presented
undisputed evidence that: (1) Mizuho is incorporated and located in Tokyo, Japan; (2)
Mizuho has no branch offices or representatives in New Mexico; (3) Mt. Gox opened its
bank accounts at a Mizuho branch office located in Tokyo, Japan; (4) Mizuho did not
open or make any decisions regarding bank accounts belonging to Mt. Gox in New
Mexico; and (5) Mt. Gox users made withdrawal requests directly to Mt. Gox, not
Mizuho, and Mizuho, in accord with its general practice and Japanese banking laws, does
not communicate with its customer’s customers. (Doc. 8 [Declaration of Yasuo
Imaizumi] at 1111 2, 4, 5, 6, 7, and 8).

Thus, there is no dispute that Mizuho Bank is not subject to general jurisdiction in
New Mexico. Therefore, the Court will consider whether Mizuho Bank is subject to
specific jurisdiction As the Court previously stated, this requires Plaintiff to show
Mizuho Bank had sufficient minimum contacts with New Mexico.

The minimum contacts standard typically requires courts to determine: “(l)
whether the defendant purposefully directed its activities at residents of the forum state;

(2) whether the plaintiff’s injury arose from those purposefully directed activities; and (3)

6

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 7 of 8

whether exercising jurisdiction would offend traditional notions of fair play and
substantial justice.” Newsome v. Gallacher, 722 F.3d 1257, 1264 ( 10th Cir. 2013)
(citation omitted). Regarding the first requirement_purposefully directed activities-in
tort-based lawsuits, there must be an intentional act that was expressly directed at the
forum state with knowledge that the brunt of the injury would be felt in the forum state.
Id. at 1264-65. Additionally, Plaintiff’ s claim against Mizuho is for tortious interference
Under New Mexico law, a claim of tortious interference with contract requires a Plaintiff
to prove:

(1) Defendants had knowledge of the contract; (2) Plaintiff was unable to

fulfill [his] contract obligations; (3) Defendant played an active and

substantial part in causing Plaintiff to lose the benefits of the contract; (4)

Plaintiff suffered damages resulting from the breach; and (5) Defendant
induced the breach without justification or privilege to do so.

Deflon v. Sawyers, 2006-NMSC-025, 11 16, 139 N.M. 637, 643, 137 P.3d 577, 583, as
corrected (June 29, 2006).

In this case, Plaintiff alleges that Mizuho intentionally and affirmatively interfered
with his contract with Mt. Gox. Plaintiff claims that Mizuho’s refusal to process the
attempt to withdrawal only took place because of Plaintiff’s New Mexico origin. The
only connection between Plaintiff’ s claim and New Mexico is that Plaintiff lives there
and claims he suffered foreseeable injury there. However, it is well established that the
plaintist residence in the forum has no bearing on the Court’s personal jurisdiction over
a defendant. Walden v. Fiore, 571 U.S. 277, 284_85 (2014) (“[P]laintiff cannot be the

only link between the defendant and the forum.”).

Case 1:18-cv-00286-NF-KHR Document 16 Filed 11/13/18 Page 8 of 8

However, in this case there is no allegation that Mizuho’s activities were directed
to Plaintiff. Additionally, there is no allegation that Mizuho was aware of Plaintiff’s
address in New Mexico. Finally, Mizuho did not take any affirmative act, rather they
refused Mt. Gox’s request for the transfer of funds. There are no allegations of activity
directed to New Mexico, only actions targeted to Mt. Gox’s customers in the United
States. This cannot support a claim for personal jurisdiction for Mizuho in New Mexico.

CONCLUSION

For all the above stated reasons,

IT IS ORDERED that Defendants’ Motion to Dismiss is GRANTED based on
lack of jurisdiction.

Dated this _L; day of November, 2 18.

    
     

UFREUDENTHAL
CHIE TED sTATEs DIsTRICT JUDGE

